     Case: 1:21-cv-01663 Document #: 14 Filed: 04/13/21 Page 1 of 5 PageID #:69




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 CONAIR CORPORATION,
                                                              CASE No. 21 cv 1663
                                 Plaintiff,
                          v.                                  The Hon. Sara L. Ellis

 Unknown Person(s) or Entity(ies) d/b/a                       JURY TRIAL DEMANDED
 Barberium’s,

                                 Defendant.


                       MOTION TO EXTEND TRO FOR 14 DAYS AND
                           FOR LEAVE TO SERVE BARBERIUMS
                       AT THE NEWLY-PROVIDED E-MAIL ADDRESS

        Plaintiff Conair Corporation hereby moves this Court for an order extending the duration of

the temporary restraining order entered on March 30, 2021 (ECF No. 12), for an additional 14 days

and in support of its motion, states as follows:

    1. This Court granted Conair’s motion for a temporary restraining order (ECF Nos. 4 and 5)

on March 30, 2021 (ECF No. 12).

    2. This Court entered the TRO on the following day, April 1, 2021 (ECF No. 13).

    3. Rule 65(b)(2) pertaining to the duration of TRO’s states as follows:

    The order expires at the time after entry—not to exceed 14 days—that the court sets,
    unless before that time the court, for good cause, extends it for a like period or the
    adverse party consents to a longer extension. The reasons for an extension must be
    entered in the record.

    Fed. R. Civ. P. 65.

                    GOOD CAUSE EXISTS FOR EXTENDING THE TRO

    4. The initial 14-day period for the TRO will expire soon (on April 15, 2021). Rule 65 permits

extension of such an order upon showing of good cause. As explained below, good cause does exist.
     Case: 1:21-cv-01663 Document #: 14 Filed: 04/13/21 Page 2 of 5 PageID #:70




                      Defendant Barberium’s Is Attempting to Evade Service

   5. Counsel for Conair served a copy of this Court’s order granting Conair’s TRO motion on

Defendant Barberium’s via e-mail (the same e-mail address that it requested leave from this Court

to serve the summons and complaint, which leave this Court granted) at info@barberiums.com on

April 1, 2021. The following morning, Counsel for Conair sent a copy of the TRO signed by this

Court. Later that same day, Conair’s counsel sent each docket entry in this case to that same email

address, including a copy of the Complaint. Nothing in response to sending these messages indicates

that they were not received at the above address.

   6. Later that evening, however, when counsel for Conair attempted to serve Barberiums with

summons, the message could not be sent. This email address no longer appears to be in service.

Conair’s attempts to serve Defendant Barberium’s via e-mail as this Court granted leave to do, failed

with a “MAILER-DAEMON” undeliverable error. Subsequent attempts to notify the Defendant

through that e-mail address (as recently as today) have returned similar errors and have failed to

deliver email.

   7. Also at least as early as April 2, 2021, the Barberium’s web site, Facebook, and Instagram

pages have been shut down.

   8. Barberium’s efforts at secrecy and maintaining anonymity through suspect means appears to

pre-date even this lawsuit. As part of this Court’s TRO, Barberium’s e-commerce platform partner,

Shopify was ordered to provide identifying information about Barberium’s, which it did recently on

April 8, 2021. But Barberium’s appears to have provided a bogus physical address to its e-commerce

partner, Shopify to conceal its true identity. The address provided by Shopify (and presumably the




                                                    2
     Case: 1:21-cv-01663 Document #: 14 Filed: 04/13/21 Page 3 of 5 PageID #:71




address provided by Barberium’s) does not exist – it is, roughly speaking, 1 a parking lot between a

pizza restaurant and a gas station in the near northwest suburbs of Chicago.

    9. Additionally, other avenues of contact for Barberium’s – namely, Facebook and Instagram

– have also been shut down. As of April 2, 2021, https://www.facebook.com/barberiums/ returns the

message:




    10. Similarly, the URL https://www.instagram.com/barberiums_official/?hl=en resolves to the

following page:




1
 Shopify provided this information “confidentially” to Conair and requested a right to challenge any
placement of it in the public record, despite there being no protective order entered in this case.
Nonetheless, as a courtesy to Shopify, Conair has not specifically identified the information provided
on the public docket. Without any protective order, however, Conair is unable to file such
information under seal, but is prepared to provide any information to this Court as it deems
necessary.
                                                  3
      Case: 1:21-cv-01663 Document #: 14 Filed: 04/13/21 Page 4 of 5 PageID #:72




    11. Shopify did provide one additional piece of identifying information by way of a gmail address.

It is not clear at this point whether this is a viable method of contact or whether it has been shut

down as well.

    12. Good cause exists to extend the duration of the TRO so that Conair can file appropriate

motions to deem service effective as of the April 1, 2021, date that Conair provided the complaint

and all initiating documents to the info@barberiums.com address and move for a default and/or

preliminary and permanent injunctive relief. Additionally, Conair would seek to serve Barberiums

with all pertinent filings at the e-mail address provided by Shopify (a “gmail” address) with the

summons and complaint and motions for preliminary and/or permanent injunctive relief with the

Court’s leave to do so.

    13. Without such an extension, there exists a risk that Barberium’s evasive maneuvers could be

rewarded and it could be provided a window of opportunity to reboot its online store in some form

and continue to sell – perhaps at deeply-discounted prices – the infringing goods that lead to this

lawsuit in the first instance.




                                                  4
     Case: 1:21-cv-01663 Document #: 14 Filed: 04/13/21 Page 5 of 5 PageID #:73




                                           CONCLUSION

        Therefore, Conair respectfully requests that this Court grant its motion to extend the TRO

for an additional 14 days (until April 29, 2021) by which time Conair will be able to file the necessary

motions for entry of preliminary and/or permanent injunctive relief with notice to Barberium’s or

with leave of this Court to deem prior service of documents to be effective as of the date of such

service or leave to serve Barberium’s at the newly-provided e-mail address.

 Dated: April 13, 2021                         Respectfully submitted,

                                               /s/ Michael La Porte
                                               Robert P. Greenspoon rpg@fg-law.com
                                               Michael R. La Porte mrl@fg-law.com
                                               Flachsbart & Greenspoon, LLC
                                               333 N. Michigan Ave., 27th Floor
                                               Chicago, IL 60601
                                               Phone: 312-551-9500

                                               Attorneys for Plaintiff,
                                               Conair Corporation


                                   CERTIFICATE OF SERVICE
        I hereby certify that on April 13, 2021, I electronically filed the foregoing document with the
Clerk of the Court using the CM/ECF system, which sent notification of such filing to all counsel of
record.     Additionally, I served and/or attempted to serve copies of this motion on
info@barberiums.com and on the confidentially-provided e-mail address from Shopify.com


                                                 /s/ Michael La Porte
                                                 Michael R. La Porte




                                                   5
